DETAILED ACTION
This communication is in response to the claims filed on 10/26/2020.
Application No: 17/080,822. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Jared Barrett on November 23, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

 1.	(Proposed amendment) A method comprising:
obtaining, , point cloud data comprising a quantity of sampled points;
determining geometric properties of the point cloud data by at least determining geometric distances between points in the point cloud data; and 
determining feature properties of the point cloud data including feature similarities of the points;
, while keeping the quantity of sampled points the same as the quantity obtained from the sensors, by embedding a respective weighting at each point in the point cloud data, the respective weighting being based on: 
the geometric distances that are between that point and other points in the point cloud data;
a sparsity of the point cloud data at that point; and
the feature similarities of that point and the other points in the point cloud data; and
responsive to modifying the point cloud, executing a vehicle operation using the respective weightings embedded in the modified point cloud data.

2.	(Proposed cancelation) 

3.	(Original) The method of claim 1, wherein the point cloud data comprises sparse data.

4.	(Original) The method of claim 1, wherein the point cloud data comprises dense data.

5.	(Original) The method of claim 1, wherein determining the geometric properties of the point cloud data comprises grouping geometry neighbors in the point cloud data to produce a geometry neighborhood domain.

6.	(Original) The method of claim 5, wherein determining the feature properties of the point cloud data comprises grouping feature neighbors in the point cloud data to produce a feature neighborhood domain.

7.	(Original) The method of claim 6, further comprising:
determining the sparsity of the point cloud data at that point, wherein the sparsity is determined by:
determining a geometric sparsity of that point in the geometry neighborhood domain; and
determining a feature sparsity of that point in the feature neighborhood domain, 
wherein the respective weighting is further based on the geometric sparsity and the feature sparsity.

8.	(Original) The method of claim 1, further comprising:
determining geometric properties of the modified point cloud data;
determining feature properties of the modified point cloud data;
modifying the modified point cloud data using weighting based in part on the geometric properties of the modified point cloud data and the feature properties of the modified point cloud data.

9.	(Proposed amendment) A system comprising:
means for obtaining, , point cloud data comprising a quantity of sampled points;
means for determining geometric properties of the point cloud data by at least determining geometric distances between points in the point cloud data; and 
means for determining feature properties of the point cloud data including feature similarities of the points;
means for modifying the point cloud data, while keeping the quantity of sampled points the same as the quantity obtained from the sensors, by embedding a respective weighting at each point in the point cloud data, the respective weighting being based on: 
the geometric distances that are between that point and other points in the point cloud data;
a sparsity of the point cloud data at that point; and
the feature similarities of that point and the other points in the point cloud data; and
means for responsive to modifying the point cloud, executing a vehicle operation using the respective weightings embedded in the modified point cloud data.

10.	(Proposed cancelation) 

11.	(Original) The system of claim 9, wherein the point cloud data comprises sparse data.

12.	(Original) The system of claim 9, wherein the point cloud data comprises dense data.

13.	(Original) The system of claim 9, wherein the means for determining the geometric properties of the point cloud data comprise means for grouping geometry neighbors in the point cloud data to produce a geometry neighborhood domain.

14.	(Original) The system of claim 13, wherein the means for determining the feature properties of the point cloud data comprise means for grouping feature neighbors in the point cloud data to produce a feature neighborhood domain.

15.	(Original) The system of claim 14, further comprising:
means for determining the sparsity of the point cloud data at that point, wherein the sparsity is determined by:
means for determining a geometric sparsity of that point in the geometry neighborhood domain; and
means for determining a feature sparsity of that point in the feature neighborhood domain, 
wherein the respective weighting is further based on the geometric sparsity and the feature sparsity.

16.	(Original) The system of claim 9, further comprising:
means for determining geometric properties of the modified point cloud data;
means for determining feature properties of the modified point cloud data;
means for modifying the modified point cloud data using weighting based in part on the geometric properties of the modified point cloud data and the feature properties of the modified point cloud data.

17.	(Proposed amendment) A non-transitory computer-readable storage medium comprising instructions that when executed configure a processor to:
obtain, , point cloud data comprising a quantity of sampled points;
determine geometric properties of the point cloud data by at least determining geometric distances between points in the point cloud data; and 
determine feature properties of the point cloud data including feature similarities of the points;
, while keeping the quantity of sampled points the same as the quantity obtained from the sensors, by embedding a respective weighting at each point in the point cloud data, the respective weighting being based on: 
the geometric distances that are between that point and other points in the point cloud data;
a sparsity of the point cloud data at that point; and
the feature similarities of that point and the other points in the point cloud data; and
responsive to modifying the point cloud, execute a vehicle operation using the respective weightings embedded in the modified point cloud data.

18.	(Proposed cancelation)

19.	(Proposed amendment) The non-transitory computer-readable storage medium of claim 17, wherein the point cloud data comprises sparse data.

20.	(Proposed amendment) The non-transitory computer-readable storage medium of claim 17, wherein the point cloud data comprises dense data.
 
***
 
Reasons for allowance
Claims 1, 3-9, 11-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

claim 1 distinguish features are underlined and summarized below: 
 A method comprising:
Obtaining, from one or more sensors of a vehicle, point cloud data comprising a quantity of sampled points;
determining geometric properties of the point cloud data by at least determining geometric distances between points in the point cloud data; and 
determining feature properties of the point cloud data including feature similarities of the points;
modifying the point cloud data, while keeping the quantity of sampled points the same as the quantity obtained from the sensors, by embedding a respective weighting at each point in the point cloud data, the respective weighting being based on: 
the geometric distances that are between that point and other points in the point cloud data;
a sparsity of the point cloud data at that point; and
the feature similarities of that point and the other points in the point cloud data; and
responsive to modifying the point cloud, executing a vehicle operation using the respective weightings embedded in the modified point cloud data.


The representative claim 9 distinguish features are underlined and summarized below:
 A system comprising:
means for obtaining, from one or more sensors of a vehicle, point cloud data comprising a quantity of sampled points;
means for determining geometric properties of the point cloud data by at least determining geometric distances between points in the point cloud data; and 
means for determining feature properties of the point cloud data including feature similarities of the points;
means for modifying the point cloud data, while keeping the quantity of sampled points the same as the quantity obtained from the sensors, by embedding a respective weighting at each point in the point cloud data, the respective weighting being based on: 
the geometric distances that are between that point and other points in the point cloud data;
a sparsity of the point cloud data at that point; and
the feature similarities of that point and the other points in the point cloud data; and
means for responsive to modifying the point cloud, executing a vehicle operation using the respective weightings embedded in the modified point cloud data.


The representative claim 17 distinguish features are underlined and summarized below:
	 A non-transitory computer-readable storage medium comprising instructions that when executed configure a processor to:
obtain, from one or more sensors of a vehicle, point cloud data comprising a quantity of sampled points;
determine geometric properties of the point cloud data by at least determining geometric distances between points in the point cloud data; and 
determine feature properties of the point cloud data including feature similarities of the points;
modify the point cloud data, while keeping the quantity of sampled points the same as the quantity obtained from the sensors, by embedding a respective weighting at each point in the point cloud data, the respective weighting being based on: 
the geometric distances that are between that point and other points in the point cloud data;
a sparsity of the point cloud data at that point; and
the feature similarities of that point and the other points in the point cloud data; and
responsive to modifying the point cloud, execute a vehicle operation using the respective weightings embedded in the modified point cloud data.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 9 and 17 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of YENDLURI, Rust and DHOME teach following:
 	YENDLURI (US 20190323844 A1) teaches a system for use in a vehicle, the system comprising one or more sensors, one or more processors operatively coupled to the one or more sensors, and a memory including instructions, which when executed by the one or more processors, cause the one or more processors to perform a method. The method comprising capturing a current point cloud with the one or more sensors, determining an estimated location and an estimated heading of the vehicle, selecting one or more point clouds based on the estimated location and heading of the vehicle, simplifying the current point cloud and the one or more point clouds, correlating the current point cloud to the one or more point clouds, and determining an updated estimate of the location of the vehicle based on correlation between the current point cloud and the one or more point clouds. 

Rust (US 20180341263 A1) teaches  systems and method for controlling an autonomous vehicle. The systems and methods obtain first and second time spaced point clouds based on three-dimensional position data, of a scene outside of the autonomous vehicle, from sensor of the autonomous vehicle. The systems and methods position align a static aspect of the scene in the first point cloud with a static aspect of the scene in the second point cloud to obtain position aligned first and second point clouds. The systems and methods determine, via a processor, a velocity of a moving object in the position aligned first and second point clouds. The systems and methods perform an autonomous vehicle control function using the velocity of the moving object. 

DHOME (US 20170158239 A1) teaches a device capable of equipping a vehicle comprises: a first sensor placed on the side of the vehicle facing the entrance of the space, the sensor, which may be a lidar, makes distance and orientation measurements of said vehicle with respect to the space based on the reconstruction of a cloud of points belonging to the surface of said walls; a series of sensors placed on the lateral sides of the vehicle to measure the distance from the sides to the lateral walls of the parking space, these sensors possibly being ultrasound or optical; processing means calculating the position and the relative orientation of the vehicle with respect to the walls as a function of the measurements by the various sensors and as a function of the various parking phases. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
determining geometric properties of the point cloud data by at least determining geometric distances between points in the point cloud data; and 
determining feature properties of the point cloud data including feature similarities of the points;
modifying the point cloud data, while keeping the quantity of sampled points the same as the quantity obtained from the sensors, by embedding a respective weighting at each point in the point cloud data, the respective weighting being based on: 
the geometric distances that are between that point and other points in the point cloud data;
a sparsity of the point cloud data at that point; and
the feature similarities of that point and the other points in the point cloud data; and
responsive to modifying the point cloud, executing a vehicle operation using the respective weightings embedded in the modified point cloud data 

 
YENDLURI teaches a method comprising capturing a current point cloud with the one or more sensors and determining an estimated location; but failed to teach one or more limitations including, 
 determining geometric properties of the point cloud data by at least determining geometric distances between points in the point cloud data; and 
determining feature properties of the point cloud data including feature similarities of the points;
modifying the point cloud data, while keeping the quantity of sampled points the same as the quantity obtained from the sensors, by embedding a respective weighting at each point in the point cloud data, the respective weighting being based on: 
the geometric distances that are between that point and other points in the point cloud data;
a sparsity of the point cloud data at that point; and
the feature similarities of that point and the other points in the point cloud data; and
responsive to modifying the point cloud, executing a vehicle operation using the respective weightings embedded in the modified point cloud data 

 
Rust and DHOME alone or in combination failed to cure the deficiency of YENDLURI.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for Multi-domain Neighborhood Embedding and Weighting" (MNEW) use in processing of point cloud data.
Some automotive systems include sophisticated sensor equipment configured to capture and process point cloud data for representing and interpreting semantics of a three-dimensional (3D) scene. Point cloud data obtained in furtherance of many common automotive tasks, for example, shape segmentation or indoor scenario parsing, is typically much denser than other point cloud data normally acquired while interpreting semantics of an outdoor scene. Although many ways to process point cloud data exist, their effectiveness depreciates as the point cloud data becomes less dense.
This invention describes point cloud processing through "Multi-domain Neighborhood Embedding and Weighting" (MNEW) for use in processing point cloud data. The MNEW is a process based on a dilation architecture that captures pointwise and global features of the point cloud data involving multi-scale local semantics adopted from a hierarchical encoder-decoder structure. Neighborhood information is embedded in both static geometric and dynamic feature domains. A geometric distance, feature similarity, and local sparsity can be computed and transformed into adaptive weighting factors that are reapplied to the point cloud data. This enables an automotive system to obtain outstanding performance with sparse and dense point cloud data. Processing point cloud data via the MNEW techniques promotes greater adoption of sensor-based autonomous driving and perception-based systems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645